Citation Nr: 1044210	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-10 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC), 
pursuant to 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.  He died in September 2005.  The appellant is the Veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The Veteran died in September 2005; his death certificate 
lists natural causes as the cause of death and does not list 
specific causes of death.  

2.  A September 2005 "expiration summary" from Calvary Hospital 
noted that the Veteran's final diagnoses were metastatic 
esophageal cancer, metastasized to the liver and bones, and 
progressive pain syndrome.  

3.  During the Veteran's lifetime he was service connected for 
posttraumatic stress disorder (PTSD), evaluated as 100 percent 
disabling; diabetes mellitus, evaluated as 20 percent disabling; 
and peripheral neuropathy of both lower extremities, each 
evaluated as 10 percent disabling.  The combined evaluation was 
100 percent, effective May 22, 1996.  

4.  A service connected disability did not contribute 
substantially or materially to the Veteran's death or aid or lend 
assistance to the production of death. 

5.  The Veteran was neither evaluated as schedularly totally 
disabled, nor entitled to  a total disability evaluation based on 
individual unemployability due to service connected disorders for 
10 continuous years immediately preceding his death, and he was 
not a former prisoner of war who died after September 30, 1999. 


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not incurred or 
aggravated in-service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.312 (2010).

2.  The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the appellant in March 2006 of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The RO failed to 
provide notice how an effective date is determined, but that 
omission was not prejudicial because the preponderance of the 
evidence is against the claims.

There also is the matter of other directives regarding claims of 
entitlement to service connection for the cause of a veteran's 
death set forth by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Court held in Hupp that in dependency and indemnity 
compensation (DIC) cases, notice under 38 U.S.C.A. § 5103 notice 
must include a statement of the conditions, if any, for which a 
veteran was service- connected at the time of his death; an 
explanation of the evidence and information required to 
substantiate a claim for dependency and indemnity compensation 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. 

While VA did not provide a formal Hupp letter, the appellant was 
informed in the March 2006 letter that to support a claim for 
dependency and indemnity compensation benefits, the evidence must 
show that the Veteran died from a service-related injury or 
disease.  The May 2006 rating decision specifically advised her 
that at the time of his death, the Veteran was service-connected 
for posttraumatic stress disorder, diabetes mellitus, and 
peripheral neuropathy of both lower extremities and that evidence 
failed to establish that death was related to military service.  
A copy of the decision was provided to the appellant in June 
2006.  The February 2007 statement of the case set readjudicated 
the claim.  On review, the appellant has been substantially and 
fully advised of the necessary information sufficient to comply 
with Hupp.

The Board acknowledges that a medical opinion was not obtained to 
determine whether the Veteran's cause of death was related to 
active military service.  As discussed below, there is no 
competent evidence of esophageal cancer during service or for 
many years thereafter, and the record does not contain competent 
evidence suggesting a relationship between the Veteran's cause of 
death and his active military service.  As such, the requirements 
for a VA medical opinion are not met.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has fulfilled its duty to assist.  The claims file contains 
the Veteran's service treatment records, VA medical center 
records, and private medical records.  In sum, there is no 
evidence of any VA error in notifying or assisting the appellant 
that reasonably affects the fairness of this adjudication.  38 
C.F.R. § 3.159(c).

Analysis

Dependency and indemnity compensation is payable to a surviving 
spouse of a qualifying veteran who died from a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been made 
of all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).

Service-connected disease or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.  
38 C.F.R. § 3.312(c)(3).

In determining whether service connection is warranted for the 
cause of the Veteran's death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Veteran's death certificate states that he died of natural 
causes, and does not list any specific cause of death.  The 
September 2005 "expiration summary" from Cavalier Hospital 
states, however, that the Veteran's final diagnoses were 
metastatic esophageal cancer, metastases to the liver and the 
bones, and progressive pain syndrome.  

In her December 2006 notice of disagreement, the appellant stated 
that the denial of benefits based on esophageal cancer not being 
presumed due to Agent Orange exposure does not follow the 'intent 
of the Congress."  She argues that the Veteran's cancer was more 
likely than not due to exposure to herbicides during service in 
Vietnam.  

At the time of his death, the Veteran was service connected for 
PTSD (100 percent), diabetes mellitus (20 percent), and 
peripheral neuropathy of the lower extremities (10 percent for 
each extremity).  The Veteran was not service connected for 
esophageal cancer.  Entitlement to service connection for cancer 
of the esophagus due to herbicide exposure was denied in a May 
2004 rating decision.  Notwithstanding, the Board must determine 
whether service connection should have been granted for that 
disability on a de novo basis as part of the appellant's claim 
for service connection for the cause of the Veteran's death.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006). 

Service connection for specific diseases, including respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), may be presumed if a veteran 
served on the land mass of the Republic of Vietnam during the 
Vietnam War.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e).  Moreover, Veterans who served on active duty on the 
land mass of the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active 
service, service connection may be granted on a presumptive basis 
for certain diseases.  Cancer of the esophagus is not a disease 
subject to this presumption.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record shows that the Veteran served in Vietnam.  Hence, he 
is presumed to have been exposed to Agent Orange in service.  

The Veteran's service treatment records are negative for any 
complaints or clinical findings of esophageal cancer.  The Board 
has reviewed all service treatment records and private treatment 
records, and they do not include a diagnosis of respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea).  
Indeed, the appellant has not claimed that the Veteran had any of 
these cancers.  The appellant claims that the Veteran should be 
service connected for cancer of the esophagus as a result of his 
exposure to Agent Orange in service.  

However, metastatic esophageal cancer is not presumed to be the 
result of such exposure.  Moreover, there is no competent 
evidence of a link between esophageal cancer and service, to 
include any in-service exposure to Agent Orange.  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 72 
Fed. Reg. 32,395 (2007). 

The only reports of a nexus between esophageal cancer and service 
come from the appellant.  As a lay person, however, she is only 
qualified to report on matters which are capable of lay 
observation.  She is not qualified to render opinions which 
require medical expertise, such as the etiology of the Veteran's 
esophageal cancer.  38 C.F.R. § 3.159(a).  Therefore, her 
opinion, without more, cannot be considered competent evidence of 
service connection for the cause of the Veteran's death.

Because the competent evidence of record preponderates against 
finding a link between the Veteran's death and his military 
service, the appellant cannot meet the criteria for establishing 
entitlement to dependency and indemnity compensation based on the 
cause of the Veteran's death.

Although entitlement to service connection for the cause of the 
Veteran's death is not warranted, dependency and indemnity 
compensation potentially could be awarded.  In this regard, under 
38 U.S.C.A. § 1318(a), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the death 
were service connected.  A "deceased veteran" is a veteran who 
dies not as the result of the veteran's own willful misconduct, 
and who either was in receipt of compensation, or for any reason 
was not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years from 
the date of the veteran's separation from service.  38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.  The total rating may be schedular or 
based on unemployability. Id.

In this case, the Veteran was in receipt of a total scheduler 
evaluation for his PTSD; however, entitlement to that benefit 
dated only from May 22, 1996.  Hence, the Veteran was not 
continuously rated totally disabling for ten or more years 
immediately preceding his death.  He was not entitled to a total 
disability evaluation based on individual unemployability due to 
service connected disorders prior to May 22, 1996.  As such, 
entitlement to dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1318 must be denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Finally, the Board acknowledges the appellant's arguments 
concerning the intent of the Congress.  "As in all questions 
involving statutory interpretation, our analysis begins with an 
examination of the language of the statute itself."  Sweitzer v. 
Brown, 5 Vet. App. 503, 504-5 (1993).  "If the statutory 
language is plain, and its meaning clear, no room exists for 
statutory construction.  There is nothing to construe."  Gardner 
v. Derwinski, 1 Vet. App. 584, 587-88 (1991).  

A careful review of 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010), 
reveals absolutely no suggestion that it was the intent of the 
Congress to expand presumptive service connection to Vietnam 
veterans who develop esophageal cancer.  Hence, the law is clear 
and there is no "Congressional intent" to construe.  The "fact 
that Congress might have acted with greater clarity or foresight 
does not give (the Board) a carte blanche to redraft statutes in 
an effort to achieve that which Congress is perceived to have 
failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).

The appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1318 is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


